Citation Nr: 1415283	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-41 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for asthma and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sleep apnea and if so, whether service connection is warranted.

3.  Entitlement to service connection for bilateral hearing loss.

4.   Entitlement to service connection for tinnitus.

5.  Entitlement to a compensable evaluation for the service-connected bronchitis.

6.  Entitlement to a compensable evaluation for the service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to March 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.   

In April 2001, the RO previously denied the claim for asthma.  In August 2001, the RO previously denied the claim for sleep apnea.  The Board must first address the issue of whether new and material evidence has been received to reopen the claims because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Accordingly, the claims on appeal have been recharacterized as they appear on the cover page of the instant decision.

The claims for asthma and sleep apnea under a merits analysis, as well as the claims pertaining to hearing loss, tinnitus, bronchitis, and allergic rhinitis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2001 rating decision denied service connection for asthma; the Veteran did not appeal this decision.    

2.  An August 2001 rating decision denied service connection for sleep apnea; the Veteran did not appeal this decision.    

2.  Certain items of evidence received since the April 2001 and August 2001 rating decisions are not cumulative and redundant, and relate to an unestablished fact that is necessary to substantiate the claims of service connection for asthma and sleep apnea.


CONCLUSIONS OF LAW

 1. New and material evidence has been received to reopen the Veteran's claim for service connection for asthma.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for sleep apnea.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance 

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claims of service connection for asthma and sleep apnea.  It is anticipated that any deficiencies will be remedied by the actions directed in the remand section of this decision. 


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks to reopen his claims of service connection for asthma and sleep apnea.  The record indicates that originally in an April 2001 rating decision, the RO denied a claim for asthma on the basis that the evidence failed to show asthma began in or was aggravated by service and a medical relationship between the current disability and an injury, disease, or event in service.  In an August 2001 rating decision, the RO denied the claim for sleep apnea on the basis that there was no current disability.   The Veteran did not appeal these decisions and they became final.  38 U.S.C.A. § 7105(c).   Additional pertinent evidence was not submitted prior to the expiration of either appeal period.  38 C.F.R. § 3.156(b).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Of record at the time of the April 2001 and August 2001 rating decisions were the Veteran's service treatment records which contain complaints of difficulty sleeping, snoring, and excessive daytime somnolence.  Providers wanted to rule out sleep apnea.  The Veteran was treated for bronchitis and upper respiratory infections.  Treatment notes showed had workplace exposure to hazardous materials.  

Post-service, VA outpatient treatment records dated in 2000 (as early as March) contain diagnoses of asthma.  A February 2000 pulmonary function test was normal.  A January 2001 VA examination noted mild asthma.  No nexus opinion was rendered.  A June 2001 sleep study was negative for sleep apnea.    

Evidence submitted subsequent to the April 2001 and August 2001 rating decisions includes VA outpatient treatment records containing diagnoses of sleep apnea (even show a CPAP was prescribed).  These records also contain continued treatment for asthma and notations that the Veteran was exposed toxic chemicals in service.  In various statements and testimony before the Board, the Veteran contends that his asthma was caused by exposure to toxic materials during service.  He also indicated that he has continued problems with sleep apnea (snoring, waking, daytime somnolence) since service.
As noted previously, in the April 2001 rating decision, the RO determined that the evidence failed to show that asthma began or was aggravated in service or a nexus between his current disability and service.  The August 2001 rating decision determined that there was no current diagnosis of sleep apnea.   

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.    

These "new" records are "material" when considered with the previous evidence of record.  They relate to an unestablished fact necessary to substantiate the Veteran's claims (a current diagnosis of sleep apnea) and raise a reasonable possibility of substantiating the claims (allegations that asthma is related to workplace exposure to toxic materials in service).  Therefore, the Veteran's claims for service connection for asthma and sleep apnea are reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received to reopen the claim of service connection for asthma; the appeal to this extent is allowed, subject to further development as addressed herein below.

New and material evidence has been received to reopen the claim of service connection for sleep apnea; the appeal to this extent is allowed, subject to further development as addressed herein below.





REMAND

Further development is necessary prior to a merits analysis of the Veteran's claims of service connection for asthma and sleep apnea, as well as the claims of service connection for tinnitus and hearing loss and increased evaluations for the service-connected bronchitis and allergic rhinitis.  

The Veteran claims that his asthma is related to his exposure to toxic materials during service.  He contends that bilateral hearing loss and tinnitus are the result of excessive noise exposure.  He further claims that sleep apnea began in service and continues to this day.  He variously contends that his sleep apnea is aggravated by the service-connected bronchitis and allergic rhinitis.  Service treatment records show treatment for difficulty sleeping, snoring, excessive daytime somnolence, and contain indications to rule out sleep apnea.  Audiograms note exposure to hazardous noise levels (impulse noise).  An occupational health questionnaire reveals exposure to various sealants.  Post-service, VA treatment records confirm diagnoses of asthma and sleep apnea and contain complaints of military noise exposure.  The Veteran has not been afforded VA examinations in connection with his claims.  The Board finds that prior to considering the merits of the Veteran's claims, he should be afforded a VA examination to determine the nature and etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  The pertinent facts delineated in the decision portion are incorporated by reference.   

With respect to the service-connected bronchitis and allergic rhinitis, the Veteran testified that both conditions have worsened in severity since his last VA examination in May 2009.   The Board notes the Veteran was afforded a VA examination in 2011 with regard to his claim for individual unemployability, but only a cursory review and mention was made of his bronchitis and allergic rhinitis.  The Board cannot ascertain to what extent disabilities have increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disabilities in question have undergone an increase in severity since the time of his last VA examination, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

The Veteran testified that he continues to seek treatment from the VA Medical Center (VAMC).  The last treatment records from the Albany VAMC are dated in September 2011.  Any missing and/or ongoing VA treatment records pertinent to the issues must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

Additional VA treatment records and an examination report was added to the claims folder after the June 2010 statement of the case (SOC) was issued.  The Veteran did not waive initial RO consideration of the newly submitted evidence and some is pertinent to the issues at hand.  A supplemental statement of the case must be issued upon Remand.  38 C.F.R. § 19.31.

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed conditions, to include those dated from 2011 to the present.  All records and/or responses received should be associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for the appropriate VA examinations.  All indicated tests or studies must be completed (e.g. audiogram, pulmonary function test, sleep study).  The examiner should describe all findings  in detail.    

Bilateral hearing loss and tinnitus:

The examiner should state whether the Veteran currently has bilateral hearing loss and tinnitus and offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed bilateral hearing loss and tinnitus is related to the Veteran's confirmed noise exposure during active military service?  

Asthma:

The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed asthma is related to the Veteran's exposure to toxic materials during active military service or is otherwise related to active service?  In answering this question the examiner must address service treatment records showing workplace/occupational exposure to chemicals such as hydrazine and various sealants.

Sleep Apnea:

The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed sleep apnea is related to the Veteran's active military service?  In answering this question the examiner must address service treatment records containing complaints of difficulty sleeping, snoring, and excessive daytime somnolence, as well as indications by providers to rule out sleep apnea.  The examiner should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed sleep apnea is proximately due to, the result of, or aggravated by the service-connected bronchitis and allergic rhinitis beyond the natural progression of the disease. 

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Bronchitis:

Examination findings pertinent to the Veteran's bronchitis should be reported to allow for application of VA rating criteria for diseases of the trachea and bronchi.  Pulmonary function test results should be reported. 

Allergic Rhinitis:

Examination findings pertinent to the Veteran's allergic rhinitis should be reported to allow for application of VA rating criteria for diseases of the nose and throat.

3.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record, to include evidence submitted after the June 2010 was issued.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


